The two plaintiffs, husband and wife, sued to recover damages for physical injuries to the latter. Defendant appeals from judgments on the verdicts in plaintiffs' favor, the sole assignment of error in each case being that there was not sufficient evidence to sustain the verdict, and, therefore, judgment n. o. v. should have been entered for appellant.
On the morning of March 25, 1926, plaintiffs were walking on the sidewalk of a public street in the Borough of Homestead, Allegheny County. A "stormy wind" was blowing and, according to an eyewitness produced by plaintiffs, it dislodged from its position a tall ladder, belonging to defendant company, which had been leaning against the wall of an adjacent building, where the company was engaged in erecting an electric sign. In falling, the end of the ladder next the wall struck and injured the woman plaintiff. No one was guarding the ladder at the time. The question of defendant's negligence was, under the circumstances, properly left to the jury, whose verdict we see no reason to disturb. See Sakach v. Antonopolos, 298 Pa. 130.
The judgments are affirmed.